Cook, J.,
delivered the opinion of the court.
Appellant was convicted in the circuit court of Hinds county on an indictment charging her with unlawfully keeping for sale vinous, malt, spirituous, alcoholic, and intoxicating liquors. The evidence shows that appellant was the. owner of a house in the city of Jackson, which the police of the city had had under surveillance for- some months. Tht policemen testified that they had seen numbers of white and black men going into this house, both in the nighttime and in the daytime; that, when the house was raided, beer in bottles and upon ice, and whiskey in bottles and in a jug, were found in the house, and half a cask of empty beer bottles in the yard, and quite a number of beer and whiskey bottles just over the back fence, and half a bushel of tin covers, which are used upon beer bottles, upon the ground just outside of the back door of this home. A corkscrew and a small whiskey glass were also found in the house.
*77The appellant is very much dissatisfied with the verdict of the jury and the action of the court, and appeals to this court. We think there was ample evidence before the jury warranting them in finding appellant guilty of the charge preferred against her, and we can see no error in any action of the court at her trial.

Affirmed.


Suggestion of error filed and overruled.